Citation Nr: 0828250	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  07-16 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1963 to 
January 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision.


FINDING OF FACT

The medical evidence of record fails to link the veteran's 
current bilateral hearing loss to his time in service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or as a result of 
the veteran's active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with active service in the Armed Forces, 
or if preexisting such service, was aggravated therein.  

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The veteran contends that he has hearing loss which is the 
result of his exposure to acoustic trauma while serving in 
the Combat Engineers, which supported an armored cavalry unit 
during their tank firing exercises.  He contends that he 
would get very close to these tanks when they were firing.  
The veteran further asserts that his exposure to acoustic 
trauma while engaging in construction and demolitions work 
during his service has resulted in his current hearing loss.

The veteran's service medical records reflect that the 
veteran had normal hearing at entrance and separation from 
active duty.  The veteran's December 1962 enlistment 
examination and his October 1965 separation examination noted 
his ears and ear drums to be normal, and the related 
audiometric testing failed to reflect any hearing loss for VA 
purposes.  In fact, audiometric testing appears to have 
revealed improved hearing results in almost all of the pure 
tone thresholds at the time of the veteran's separation.  
Additionally, in his corresponding self-reports of medical 
history, the veteran denied any ear, nose or throat trouble.  
The veteran's service medical records are also void of any 
complaints or treatment of a hearing loss condition.

The veteran's claims file is void of any reference to hearing 
loss for many years until the veteran filed the instant claim 
in December 2004.  Thereafter, the veteran underwent a VA 
audiometric examination in April 2005.  Military noise 
exposure was noted, as well as non-military noise exposure as 
a woodworker, motorcyclist, and hunter.

The corresponding VA audiometric testing revealed the 
following pure tone thresholds, in decibels, as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
60
60
LEFT
20
5
25
55
70

Additionally, speech audiometry revealed speech recognition 
ability of 98 percent in the right ear and 92 percent in the 
left ear.  

The above pure tone thresholds do reflect a bilateral hearing 
loss per the criteria outlined in 38 C.F.R. § 3.385 because 
in each ear two of the thresholds at 500, 1000, 2000, 3000, 
or 4000 hertz are 40 decibels or greater.  Accordingly, the 
Board finds that the veteran does have bilateral hearing loss 
for VA purposes.  

After establishing a hearing loss for VA purposes, the next 
inquiry is whether that hearing loss is attributable to 
service.  However, the VA examiner concluded that the 
veteran's hearing loss was less likely than not service-
related because the veteran's audiometric testing revealed 
normal hearing at both his entrance and separation medical 
examinations.  The Board notes that the VA examiner reviewed 
the veteran's claims file when rendering this opinion and 
that this opinion is consistent with the lengthy passage of 
time between the veteran's discharge from service in 1966 and 
the first evidence of record of his bilateral hearing loss in 
2005.  

Moreover, while the veteran believes that his hearing loss is 
related to his time in service, he is not medically qualified 
to prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  As such, the 
veteran's opinion is insufficient to provide the requisite 
nexus between his hearing loss and his time in service.  

Because the evidence fails to establish that the veteran's 
bilateral hearing loss is attributable to his time in 
service, service connection for bilateral hearing loss is 
denied.


II.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

In the present case, required notice was completed by a 
letter dated in January 2005.  With respect to the duty to 
assist, the veteran's service medical records and private 
treatment records have been obtained, and the veteran was 
provided with an appropriate VA examination.  There is no 
indication of any additional relevant records that the RO 
failed to obtain.  Furthermore, the veteran was offered the 
opportunity to testify at a hearing before the Board, but he 
declined.  

In sum, the Board finds that VA's duties to notify and assist 
have been met, and therefore there is no prejudice to the 
veteran in adjudicating this appeal.


ORDER

Service connection for bilateral hearing loss is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


